MEMORANDUM DECISION
                                                                        Jul 22 2015, 9:45 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Laura Paul                                                Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                George P. Sherman
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Earl Edwards,                                             July 22, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                61A01-1411-CR-502
              v.                                                Appeal from the Parke Circuit Court

                                                                The Honorable Samuel A. Swaim,
      State of Indiana,                                         Judge
      Appellee-Plaintiff
                                                                Case No. 61C01-1306-MR-144




      Crone, Judge.


                                               Case Summary
[1]   Earl Edwards appeals the sixty-year sentence imposed by the trial court

      following his guilty plea to murder, class B felony criminal confinement, and

      class D felony theft. He contends that the trial court abused its discretion

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015      Page 1 of 6
      during sentencing. Specifically, he asserts that the trial court failed to identify

      and consider his guilty plea as a significant mitigating factor. Finding no abuse

      of discretion, and also concluding that his sentence is not inappropriate, we

      affirm.


                                  Facts and Procedural History
[2]   On June 13, 2013, Edwards tied up Kathryn Bays and confined her without her

      consent. He then stabbed her forty-six times with a knife. He also bludgeoned

      her in the head multiple times with a hammer, stole her credit card, and left her

      lying in a pool of blood on the kitchen floor of her Parke County home.

      Edwards fled to Georgia. The following day, Edwards called Parke County

      authorities and informed them that he and Bays had been in an altercation, that

      he stabbed her, and that he knew that she was dead when he left her residence.

      Edwards turned himself in to Georgia police. After he was transported back to

      Indiana, Edwards was interviewed by detectives at the Parke County Sheriff’s

      Office. Edwards stated that he and Bays were in a romantic relationship and

      that he believed she was having an affair and was planning to kick him out of

      her residence. Edwards informed the detectives that he had told a friend that if

      Bays ever kicked him out that he would “tie her up, f**k her, kill her and then

      kill hisself [sic].” Sentencing Tr. at 9. He admitted that he followed through

      with that threat and murdered Bays.


[3]   The State charged Edwards with murder, class B felony criminal confinement,

      and class D felony theft. Thereafter, Edwards pled guilty as charged. Pursuant

      to the plea agreement, sentencing was left to the trial court’s discretion, but the
      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015   Page 2 of 6
      State agreed that, in exchange for the guilty plea, Edwards would receive

      concurrent sentences. Following a hearing, the trial court imposed concurrent

      sentences of sixty years for murder, ten years for criminal confinement, and one

      and one-half years for theft. This appeal ensued.


                                     Discussion and Decision
      Edwards claims that the trial court abused its discretion during sentencing by

      failing to identify and consider his guilty plea as a significant mitigating factor.

      Sentencing decisions rest within the sound discretion of the trial court.

      Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d

      218. So long as the sentence is within the statutory range, it is subject to review

      only for an abuse of discretion. Id. An abuse of discretion occurs if the

      decision is clearly against the logic and effect of the facts and circumstances

      before the court or the reasonable, probable, and actual deductions to be drawn

      therefrom. Id. at 491. A trial court abuses its discretion during sentencing by:

      (1) failing to enter a sentencing statement at all; (2) entering a sentencing

      statement that includes aggravating and mitigating factors that are unsupported

      by the record; (3) entering a sentencing statement that omits reasons that are

      clearly supported by the record; or (4) entering a sentencing statement that

      includes reasons that are improper as a matter of law. Id. at 490-91.


[4]   In its opinion on rehearing in Anglemyer, our supreme court noted that:

              a defendant who pleads guilty deserves “some” mitigating weight be
              given to the plea in return. But an allegation that the trial court failed
              to identify or find a mitigating factor requires the defendant to

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015   Page 3 of 6
              establish that the mitigating evidence is not only supported by the
              record but also that the mitigating evidence is significant. And the
              significance of a guilty plea as a mitigating factor varies from case to
              case. For example, a guilty plea may not be significantly mitigating
              when it does not demonstrate the defendant’s acceptance of
              responsibility, or when the defendant receives a substantial benefit in
              return for the plea.
      875 N.E.2d at 221 (citations omitted).


[5]   Here, faced with a murder charge and a class B and a class D felony, Edwards

      was exposed to a potential maximum sentence of eighty-eight years. In

      exchange for his guilty plea, he received the promise of concurrent sentencing,

      meaning he reduced his maximum exposure by at least twenty-three years. 1

      This was a substantial benefit. In addition, the evidence against Edwards was

      overwhelming as he was in a relationship with the victim, he conveyed to a

      friend prior to the murder that he planned to commit the murder, and he

      eventually turned himself in to authorities and admitted to the gory details of

      his crime. We disagree with his claim that his “consistent expression of

      remorse and acceptance of responsibility” obligated the trial court to assign

      significant mitigating weight to his guilty plea. Appellant’s Br. at 8. Our

      review of the record reveals that Edwards’s decision to plead guilty was much

      more likely the result of pragmatism than true acceptance of responsibility. We

      conclude that the trial court did not abuse its discretion by omitting reference to




      1
        We note that the trial court imposed a sixty-year aggregate sentence, which was even five years lower than
      the maximum Edwards could have received under the plea agreement.

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015               Page 4 of 6
      Edwards’s guilty plea when imposing his sentence and in declining to find it

      significant.


[6]   Moreover, even if a trial court abuses its discretion in its findings or non-

      findings of aggravators and mitigators, we may choose to review the

      appropriateness of a sentence under Indiana Appellate Rule 7(B) instead of

      remanding to the trial court. See Windhorst v. State, 868 N.E.2d 504, 507 (Ind.

      2007). Pursuant to Rule 7(B), we may revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, we find that the sentence “is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Whether we regard a sentence as inappropriate at the end of the day

      turns on “our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other facts that come to light in a given

      case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The defendant

      bears the burden to persuade this Court that his or her sentence is inappropriate.

      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[7]   We need look no further than the nature of Edwards’s offenses to be convinced

      that his aggregate sixty-year sentence is not inappropriate. First, Edwards tied

      Bays up and confined her without her consent. He proceeded to stab her forty-

      six times with a knife and bludgeon her in the head multiple times with a

      hammer. He then stole her credit card and left the home. Her body was

      eventually discovered lying on the blood-covered kitchen floor of her home.

      The autopsy indicates that Bays torturously endured the forty-six stab wounds

      to her body before dying from “open head injuries secondary to multiple blows

      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015   Page 5 of 6
      to the head” consistent with being hit with a hammer. State’s Ex. 1. Given

      that the nature of these crimes was incredibly violent and that the advisory

      sentence for murder is fifty-five years, 2 under the circumstances, a sixty-year

      aggregate sentence is not inappropriate. Edwards has not demonstrated that a

      sentence revision is warranted.


[8]   Affirmed.


      May, J., and Bradford, J., concur.




      2
          Ind. Code § 35-50-2-3


      Court of Appeals of Indiana | Memorandum Decision 61A01-1411-CR-502 | July 22, 2015   Page 6 of 6